Citation Nr: 1409063	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a broken leg.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims listed on the title page.  

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A left leg disability claimed as residuals of a broken leg is not established by the evidence of record.


CONCLUSION OF LAW

The Veteran does not have a chronic disability involving the left leg as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2011, prior to initially adjudicating his claim, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also discussed the downstream disability rating and effective date elements of his claim.  Moreover, the Veteran has not alleged any VCAA notice error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has satisfied its duty to assist the Veteran with this claim by attempting to help the Veteran obtain any potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, in this case, the Veteran has not identified any pertinent treatment records to assist in the determination of his claim.  

VA is obliged to provide a VA examination or medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veteran Court (Court) and Federal Circuit Court clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed below, there is no competent evidence suggesting the Veteran has a left leg disability etiologically related to his active military service.  Indeed, there is no indication that the Veteran even suffers from a left leg disability.  There is not the required evidence concerning this claim to warrant the scheduling of VA compensation examination for a medical opinion.  The Veteran's mere belief that he has a left leg disability as a result of his active service is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II. General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See Id. at 1316. 

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377.  Thus, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III. Service Connection for the Residuals of a Broken Left Leg

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified any competent evidence showing a current diagnosis of the claimed disorder.  A review of his service treatment records (STRs), does not show findings, complaints, or diagnoses regarding any left leg disorder of any sort.  On the January 1968 examination that was conducted prior to his separation from service, the lower extremities were considered normal.  In fact, the Veteran specifically denied any history of broken bones.  Moreover, he has never reported or shown any objective evidence of continuous symptoms of the claimed condition ever since service discharge.  Just as importantly, there is no probative evidence of a chronic left leg disability during the pendency of this appeal, which was filed in February 2011.  As noted, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability or at least had it during the pendency of the appeal.  

The Veteran has merely asserted that he has chronic left leg disability related to service.  As pointed out above, he is certainly competent to say that he had a broken leg as this is observable by a layperson, but this assertion is not credible in light of the record including the lack of medical evidence showing the existence of any chronic left leg disability during service, subsequent to service discharge, or at any point during the appeal.  Especially in light of the fact that he specifically denied a history of broken bones at separation from service.  The Board finds the contemporaneous statements made at service discharge more credible, in this case.  Furthermore, there is no competent medical evidence of record linking a left leg disability to service.  In summary, although the Veteran has contended that he has this disability, service connection for a chronic left leg disorder is not warranted in the absence of proof of a current disability.  

As the preponderance of the evidence is against the claim for service connection for the residuals of a broken left leg, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a left leg disability is denied.


REMAND

In regard to the claims for service connection for bilateral hearing loss and tinnitus, the medical and other evidence in the file is insufficient to determine whether the currently claimed disabilities are related to military service.  He had a VA audiology examination in December 2011.  The audiologist commented that the Veteran's hearing loss and tinnitus were less likely than not related to military service.  This opinion is inadequate because in the rationale for the opinion the examiner specifically cites to the Veteran's normal enlistment and separation examinations as the foundation for the opinion despite the fact that current case law instructs that an examiner may not rely on the fact that the Veteran's hearing was within 'normal' limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 1 (1993).  This is even more significant in light of audiometric readings noted at separation from service, which showed borderline hearing loss.  The January 1968 separation audiometric examination noted a 20 decibel loss at the relevant 4000 Hertz (Hz) frequency in the left ear.  The Court holding in Hensley indicates any loss greater than 20 decibels constitute hearing loss.   

Additionally, because the Veteran is competent even as a layman to report the onset of hearing loss, the examiner should specifically address the Veteran's report of any hearing loss in determining whether the current hearing loss is related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist that performed the December 2011 compensation evaluation of the Veteran, if still available, and ask that she submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) the hearing loss was incurred in or aggravated (permanently worsened) by the Veteran's active military service.

In making this determination of causation, the examiner is requested to address the evidence of borderline hearing loss in the left ear on the separation examination.  As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service.  

In providing answers to the above questions, the examiner is advised that she cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.

2.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


